          Case 4:19-cv-01174-YGR Document 39 Filed 12/20/19 Page 1 of 4




 1   Michael R. Headley (SBN 220834)               Kenneth E. Keller (SBN 71450)
     headley@fr.com                                PILLSBURY WINTHROP SHAW PITTMAN
 2   FISH & RICHARDSON P.C.                        Four Embarcadero Center, 22nd Floor
     500 Arguello Street, Suite 500                San Francisco, CA 94111-5998
 3   Redwood City, CA 94063                        Telephone: (415) 983-1000
     Tel: 650-839-5070                             Facsimile: (415) 983-1200
 4   Fax: 650-839-5071                             kenneth.keller@pillsburylaw.com

 5   William R. Woodford (Admitted Pro Hac Vice)   David A. Jakopin (SBN 209950)
     woodford@fr.com                               Matthew W. Hindman (SBN 247707)
 6   FISH & RICHARDSON P.C.                        PILLSBURY WINTHROP SHAW PITTMAN
     3200 RBC Plaza                                2550 Hanover Street
 7   60 South Sixth Street                         Palo Alto, CA 94304-1115
     Minneapolis, MN 55402                         Telephone: (650) 223-4500
 8   Tel: 612-335-5070                             Facsimile: (650) 233-4545
     Fax: 612-288-9696                             david.jakopin@pillsburylaw.com
 9                                                 matthew.hindman@pillsburylaw.com

10   Attorneys for Plaintiff                       Attorneys for Defendant
     VTT TECHNICAL RESEARCH CENTRE OF              SITIME CORPORATION
11   FINLAND LTD.
12

13                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15                                     (OAKLAND DIVISION)
16   VTT TECHNICAL RESEARCH CENTRE OF               Case No. 4:19-cv-1174-YGR
     FINLAND LTD.,
17
                         Plaintiff,                 PATENT L.R. 4-3 JOINT CLAIM
18                                                  CONSTRUCTION AND PREHEARING
           v.                                       STATEMENT
19

20   SITIME CORPORATION
21                       Defendant.
22

23

24

25

26
27

28
                                                                PAT. LR 4-3 JT CLAIM CONSTRUCTION AND
                                                                                 PREHEARING STATEMENT
                                                                                  Case No. 4:19-cv-1174-YGR
             Case 4:19-cv-01174-YGR Document 39 Filed 12/20/19 Page 2 of 4




 1            Pursuant to Patent L.R. 4-3, Plaintiff VTT Technical Research Centre of Finland Ltd. and

 2   Defendant SiTime Corporation submit this Joint Claim Construction and Prehearing Statement for

 3   the claims of U.S. Patent No. 8,558,643.

 4   I.       CONSTRUCTION OF TERMS FOR WHICH THE PARTIES AGREE
 5            The parties have agreed on the constructions of the following terms:

 6        Claim Term                             Agreed Upon Construction
 7    “semiconductor element capable of          a component of the micromechanical device that is
      deflecting or resonating”                  made of material whose electrical conductivity is
 8                                               between that of electrical conductors and electrical
      Asserted claims 1, 14, 20, and 29-30       insulators, capable of bending, deviating, or resonating,
 9
                                                 and attached to a supporting structure
10    “semiconductor materials”                  materials whose electrical conductivity is between that
                                                 of electrical conductors and electrical insulators
11    Asserted claims 28-29
12    “generalized stiffness”                    the effective stiffness of the semiconductor element that
                                                 depends upon the elastic parameters of the
13    Asserted claims 1, 5, 26, and 29-30        semiconductor material (such as c11, c12, and c44 in
                                                 the case of silicon crystals) and the resonant mode
14
      “temperature sensitivities of the          the variation of the generalized stiffness as temperature
15    generalized stiffness”                     changes due to the influence of temperature on the
                                                 elastic parameters of the semiconductor material for a
16    Asserted claims 1 and 5                    given resonant mode
17    “the overall temperature drift of the      the total variation (including first and higher order
      generalized stiffness of the               responses) of the generalized stiffness of the
18    semiconductor element is 50 ppm or         semiconductor element from changes in the temperature
      less on a temperature range of 100C”       of the semiconductor element is 50 ppm or less on a
19
                                                 temperature range of the semiconductor element that
20    Asserted claim 1                           extends at least 100°C

21
     II.      PROPOSED CONSTRUCTION OF EACH DISPUTED TERM, SUPPORTING
22            EVIDENCE, AND REQUESTED FACTUAL FINDINGS
23            Attached Exhibit A includes a table that sets forth the disputed claim terms, the parties’
24   proposed constructions, as well as the intrinsic and non-expert extrinsic evidence on which the
25   parties intend to rely in support of their own proposed constructions or in opposition to the other
26   party’s proposed constructions and each party’s requested factual findings (if any). The disputed
27   claim terms are as follows:
28
                                                      1                   PAT. LR 4-3 JT CLAIM CONSTRUCTION AND
                                                                                           PREHEARING STATEMENT
                                                                                            Case No. 4:19-cv-1174-YGR
            Case 4:19-cv-01174-YGR Document 39 Filed 12/20/19 Page 3 of 4




 1     Claim Term                                                   Relevant Claims
 2    “at least two regions having different material               Asserted claims 1 and 29
      properties”
 3    “being configured so that the temperature sensitivities of    Asserted claim 1
 4    the generalized stiffness are opposite in sign at least at
      one temperature for the regions”
 5    “the overall temperature drift of the generalized stiffness   Asserted claim 29
      of the semiconductor element is less than 50 ppm”
 6
      “drive or sense means”                                        Asserted claims 1 and 29
 7

 8   III.   IDENTIFICATION OF TERMS WHOSE CONSTRUCTIONS WILL BE MOST
            SIGNIFICANT TO RESOLUTION OF THE CASE
 9
            The parties have identified four disputed terms for construction by the Court. Of those
10
     terms, SiTime contends that the construction of “drive or sense means” is dispositive in that the
11
     phrase renders all the asserted claims invalid.
12
     IV.    ANTICIPATED LENGTH OF TIME NECESSARY FOR THE CLAIM
13          CONSTRUCTION HEARING
14          The Court has scheduled a technology tutorial for 2:00 p.m. on April 8, 2020. The parties
15   anticipate that, subject to the Court’s approval, they will need two hours for the technology tutorial
16   (split equally by the parties). The Court has also scheduled the Markman hearing for 9 a.m. on
17   April 24, 2020. The parties anticipate that, subject to the Court’s approval, they will need three
18   hours for the claim construction hearing (also split equally by the parties).
19   V.     PROPOSED WITNESSES AT THE CLAIM CONSTRUCTION HEARING
20          VTT expects to call Dr. Carl Meinhart at the technology tutorial. VTT anticipates it may
21   call Dr. Meinhart at the claim construction hearing. Dr. Meinhart will provide expert testimony as
22   outlined in Exhibit A, as well as any questions that the Court may have regarding the subject matter
23   of the asserted patent or the disputed claim terms.
24          SiTime anticipates it may call Dr. Clark Nguyen for the technology tutorial. SiTime
25   reserves the right to call Dr. Nguyen at the claim construction hearing. Dr. Nguyen will provide
26   expert testimony as outlined in Exhibit A, as well as any questions that the Court may have
27   regarding the subject matter of the asserted patent or the disputed claim terms
28
                                                           2
                                                                         PAT. LR 4-3 JT CLAIM CONSTRUCTION AND
                                                                                          PREHEARING STATEMENT
                                                                                           Case No. 4:19-cv-1174-YGR
           Case 4:19-cv-01174-YGR Document 39 Filed 12/20/19 Page 4 of 4




 1

 2   Dated: December 20, 2019                         FISH & RICHARDSON P.C.

 3

 4                                                    By: /s/ William R. Woodford
                                                          William R. Woodford
 5
                                                      Attorneys for Plaintiff
 6
                                                      VTT TECHNICAL RESEARCH CENTRE OF
 7                                                    FINLAND LTD.

 8
     Dated: December 20, 2019                         PILLSBURY WINTHROP SHAW PITTMAN
 9

10
                                                      By: /s/ Matthew W. Hindman
11                                                        Matthew W. Hindman
12                                                    Attorneys for Defendant
13                                                    SITIME CORPORATION

14
            I hereby attest under penalty of perjury that concurrence in the filing of this document has
15
     been obtained from counsel for Defendant.
16
     Dated: December 20, 2019                         FISH & RICHARDSON P.C.
17
                                                      By: /s/ William R. Woodford
18                                                        William R. Woodford

19                                                    Attorneys for Plaintiff
                                                      VTT TECHNICAL RESEARCH CENTRE OF
20                                                    FINLAND LTD.
21

22

23

24

25

26
27

28
                                                       3
                                                                       PAT. LR 4-3 JT CLAIM CONSTRUCTION AND
                                                                                        PREHEARING STATEMENT
                                                                                         Case No. 4:19-cv-1174-YGR
